     Case 2:16-cr-00258-DMG Document 309 Filed 07/07/20 Page 1 of 2 Page ID #:1201

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA


                                      CRIMINAL MINUTES -GENERAL
 Case No.        2:16-cr-258-DMG                                              Date     July 7, 2020
 Title           United States v. Brianna Racquel Kau



 Present: The Honorable Steve Kim, U.S. Magistrate Judge
                       Connie Chung                                             n/a
                       Deputy Clerk                                   Court Reporter /Recorder
             Attorneys Present for Government:                   Attorneys Present for Defendant:
                             n/a                                                 n/a
 Proceedings:               (IN CHAMBERS)ORDER OF DETENTION —
                            PROBATION/SUPERVISED RELEASE VIOLATION

       The Court conducted a detention hearing pursuant to Federal Rule of Criminal Procedure
32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged violations) of the
terms of Defendant's ❑probation / ~ supervised release.
            The Court finds that:
       A.     ~     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will appear for further proceedings as required if released
[18 U.S.C. § 3142(b-c)]. This finding is based on:
                   ❑       Lack of bail resources

                   ❑       Refusal to interview with Pretrial Services

                   ❑       No stable residence or employment
                   ~       Failure to appear for preliminary revocation hearing

                   ❑       Ties to foreign countries
                   ~       Allegations in petition




SK (9/16)                                 CRIMINAL MINUTES -GENERAL                                   Page 1 of2
     Case 2:16-cr-00258-DMG Document 309 Filed 07/07/20 Page 2 of 2 Page ID #:1202

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                              CRIMINAL MINUTES -GENERAL
 Case No.   2:16-cr-258-DMG                                          Date   July 7, 2020
 Title      United States v. Brianna Racquel Kau


      B.     ❑     Defendant has not carried his/her burden of establishing by clear and
convincing evidence that Defendant will not endanger the safety of any other person or the
community if released [18 U.S.C. § 3142(b-c)]. This finding is based on:

             ❑      Nature of previous criminal convictions

             ❑      Allegations in petition

             ❑      Substance abuse

             ❑      Already in custody on state or federal offense




                                              * **

      IT IS THEREFORE ORDERED that the defendant be detained pending further
proceedings.




SK (9/16)                           CRIMINAL MINUTES -GENERAL                              Page 2 of2
